IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

Plaintiff,
VS. Cr. No. 19-368 KG
ARMANDO RIVERA, Jr.,

Defendant.

ORDER ON MOTION FOR EARLY TERMINATION
OF SUPERVISED RELEASE

This matter is before the Court on Defendant Armando Rivera Jr.’s Motion for Early
Termination of Supervised Release (Motion) (Doc. 5) and Amendment to Motion for Early
Termination of Supervised Release (Amendment) (Doc. 6). The United States filed a response
opposing Mr. Rivera’s request for relief (Response) (Doc. 9). After review of Mr. Rivera’s
Motion, the Amendment, and the United States’ Response, the Court denies the Motion without
prejudice for the reasons explained below.

On December 6, 2005, United States District Judge Jose Martinez in the Southern District
of Florida adjudicated Mr. Rivera guilty of a four-count Indictment charging possession of a
firearm by a convicted felon, in violation of 18 U.S.C. § 922(g). (Doc. 2-1). Judge Martinez
sentenced Mr. Rivera to 188 months imprisonment for each of the four counts, to run
concurrently. (Doc. 2-2). In addition, Judge Martinez ordered that upon release from custody,
Mr. Rivera shall serve a five-year term of supervised release. Id.

After his release from custody, Mr. Rivera began his term of supervised release on

October 5, 2018. (Doc. 5) at 1. To date, Mr. Rivera has served approximately two years and
eight months of his five-year term of supervised release. (Doc. 9) at 1. During his time on
supervised release, Mr. Rivera has complied with all his conditions of release. (Doc. 5) at 1.
Specifically, Mr. Rivera has maintained employment, continues to communicate with his
probation officer, and completed his treatment requirements. Jd. at 1-2.

Under 18 U.S.C. § 3583, the Court may terminate a term of supervised release “if it is
satisfied that such action is warranted by the conduct of the defendant released and the interest of
justice.” 18 U.S.C. § 3583(e)(1). In making this determination, the Court relies on the factors
set forth in Section 3553(a). These factors include: “the nature and circumstances of the offense
and the history and characteristics of the defendant;” “the need for the sentence imposed;” “the
sentencing guidelines;” and “the need to avoid unwarranted sentence disparities among
defendants with similar records.” 18 U.S.C.§§ 3553(a)(1), (a)(2), (a)(4)(A)(@), (a)(6).

Here, the Court considers the relevant Section 3553(a) factors in reaching its
determination. First, the Court commends Mr. Rivera on his compliance with the conditions of
release, his completion of the treatment requirements, and his gainful employment. The Court
encourages Mr. Rivera to continue these efforts. Second, the Court notes the guideline range for
a term of supervised release of “at least three years but not more than five years,” under Section
5D1.1 of the United States Sentencing Guidelines. See U.S.S.G. § 5D1.1. Lastly, the Court
notes Mr. Rivera’s status as an Armed Career Criminal, and his background of violent crimes
and firearms offenses.

In weighing each of these considerations, the Court denies Mr. Rivera’s Motion.
Importantly, Mr. Rivera has not yet completed the minimum term of supervision recommended

“under the Sentencing Guidelines. The Court encourages Mr. Rivera to continue his supervision

without incident for a period of at least three years, to satisfy the minimum term of supervision
recommended under the guidelines. At that time, the Court will consider a new request for
termination of supervision.

IT IS THEREFORE ORDERED that the Motion for Early Termination of Supervised
Release (Doc. 6) is denied without prejudice.

IT IS ORDERED.

 
